United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1160
Issued: December 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 6, 2017 appellant filed a timely appeal from an April 21, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 21, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish total disability for
the periods May 17, 2014 to March 29, 2015; May 16 to September 18, 2015; and June 23, 2016
and continuing causally related to her accepted February 13, 2014 employment injury.
FACTUAL HISTORY
On February 15, 2014 appellant, then a 40-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on February 13, 2014 she sustained neck, back, lumbar
spine, left hip, and right knee injuries when she was involved in a motor vehicle accident while
delivering mail. She stopped work on February 13, 2014. OWCP initially accepted the claim for
a head contusion.
Appellant filed numerous forms requesting wage-loss compensation (CA-7 forms) for
periods of disability commencing February 13, 2014. The record indicates that appellant was paid
wage-loss compensation on the supplemental rolls for the period February 14 to May 16, 2014
In a May 16, 2014 report, Melissa Cooper, a nurse practitioner, related that appellant had
completed physical therapy and had been released to return to work, without restrictions. On
October 3, 2014 she related that appellant had work restrictions due to her February 13, 2014
employment injury.
In an August 26, 2014 memorandum to file, OWCP reported that appellant had been
employed less than one year and that the employing establishment terminated her employment
during her probationary period. It noted that she had been released to full-duty work in a medical
report dated May 16, 2014.
On March 30, 2015 appellant was examined by Dr. Kathleen Warner, a Board-certified
internist, who diagnosed lumbosacral, right knee, and left hip sprains and lumbar radiculopathy.
Dr. Warner noted that appellant had been involved in a motor vehicle accident while delivering
mail on February 13, 2014 and that the claim had only been accepted for the condition of head
contusion. She provided a medical history and details of the February 13, 2014 motor vehicle
accident. Dr. Warner noted that appellant had been disabled from work since February 13, 2014
and that the employing establishment terminated her employment on March 8, 2014 based on her
failure to report to work. She related that the mechanism of injury was consistent with the
diagnosed low back conditions.
In a March 30, 2015 duty status report (Form CA-17), Dr. Warner noted a February 13,
2014 injury and provided work restrictions
In reports dated June 1 and 16, 2015, Dr. Rhett Krone, an emergency medicine physician,
provided examination findings. He opined that appellant’s motor vehicle accident aggravated a
chronic underlying lumbosacral condition as she had no pain prior to the accident, but was
currently experiencing chronic lumbosacral pain. Dr. Krone observed that appellant’s symptoms
were suggestive of L4-5 radiculopathy.

2

Dr. Krone, in a July 6, 2015 report, opined that appellant sustained injuries due to the
February 13, 2014 employment-related motor vehicle accident and he provided examination
findings.
By decisions dated July 29 and August 7, 2015, OWCP advised appellant that acceptance
of her claim had been expanded to include the additional conditions of sprain of right knee lateral
collateral ligament; and sprain of the hip and thigh; and sprain of the lumbar region of the back.
In an August 10, 2015 report, Dr. Krone provided examination findings and opined that
appellant might have a compressed spine fracture based on her continued pain complaints. On
September 14, 2015 he related that review of appellant’s lumbosacral magnetic resonance imaging
(MRI) scan revealed some mild L4-5 and L5-S1 disc bulging.
In a report dated June 8, 2016, Dr. Jeff Summers, Board-certified in pain medicine,
diagnosed lumbar spondylosis and hip pain, with resolved lumbar radiculopathy. He noted that
appellant was neurologically intact and that she had reported no symptoms in her lower extremities
following her last epidural steroid injection.
In another report dated June 8, 2016, Dr. Michael Winklemann, a Board-certified
physiatrist, related that appellant was seen for refill of her medications, and that she still had
complaints of pain in the distribution of the left greater trochanteric bursa.
On August 18, 2016 OWCP received appellant’s CA-7 form claiming wage-loss
compensation for the period May 17, 2014 to September 18, 2015.
By development letter dated August 26, 2016, OWCP informed appellant that additional
evidence was needed to establish her wage-loss claim for the period May 17, 2014 to
September 18, 2015. It afforded her 30 days to provide the requested information.
In a letter dated September 1, 2016, appellant noted her disagreement with her termination
from employment by the employing establishment as well as the denial of her claim for wage-loss
compensation by OWCP.
By decision dated October 19, 2016, OWCP denied appellant’s claim for wage-loss
compensation for the period May 17, 2014 to September 18, 2015. It found that none of the
medical evidence she submitted addressed disability for the period in question.
By separate decision also dated October 19, 2016, OWCP denied appellant’s claim for
wage-loss compensation for June 23, 2016 and continuing as none of the medical evidence she
submitted addressed disability for the period in question.
On October 24, 2016 OWCP received a report and office notes dated October 13, 2016
from Dr. Samuel J. Chmell, Board-certified in orthopedic surgery. Dr. Chmell detailed the history
of appellant’s accepted February 13, 2014 employment injury and her medical history. He
provided appellant’s physical examination findings. Dr. Chmell indicated that appellant’s medical
records had been reviewed, including MRI scans, and that the records were consistent with her
history. He diagnosed L4-5 and L5-S1 disc protrusions with facet arthropathy and radiculopathy,
right knee torn posterior medial horn meniscus with coccydynia and chondromalacia, and left hip
3

greater trochanteric bursitis with sprain and aggravation of osteoarthritis, which he attributed to
the accepted February 13, 2014 employment injury. Dr. Chmell observed that appellant continued
to have pain in the lower back, left hip, and right knee and that physical examination findings
showed objective deficits. He recommended that appellant’s claim be expanded to include the
above-listed conditions.
Appellant, in a letter dated November 2, 2016, requested a review of the written record by
an OWCP hearing representative of the October 19, 2016 decisions denying her wage-loss
compensation claims for the periods May 17, 2014 to September 18, 2015 and June 23 and
continuing. She argued that the October 13, 2016 report by Dr. Chmell supported her disability
from work for the periods in question.
In a December 8, 2016 report, Dr. Chmell noted that appellant was evaluated on
October 13, 2016 for multiple injuries sustained as the result of a February 13, 2014 employmentrelated motor vehicle accident. He concluded that as a result of the employment injury, appellant
had sustained lumbar sprain, right torn medial meniscus, left hip traumatic arthritis, L4-5 and L5S1 disc herniations with radiculopathy, and coccydynia. Dr. Chmell opined that appellant required
further medical treatment for her work injuries and that she was currently totally disabled from
work due to her employment injury.
A March 22, 2017 report from Dr. Winklemann noted examination findings, medication,
and treatment provided.
By decision dated April 21, 2017, an OWCP hearing representative affirmed the
October 19, 2016 decision denying appellant’s claim for disability compensation for the period
May 17, 2014 to September 18, 20153 and June 23, 2016 and continuing. She found that appellant
failed to submit rationalized medical evidence attributing her disability for the periods in question
to her accepted February 13, 2014 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 For each period of disability
claimed, the employee has the burden of establishing that she was disabled for work as a result of
the accepted employment injury.6 Whether a particular injury causes an employee to become

3

The Board, in Docket No. 17-0875 (issued December 13, 2018) affirmed the denial of total disability for the
period March 30 to May 15, 2015. Findings made in prior Board decisions are res judicata absent any further review
by OWCP under section 8128 of FECA. See B.R., Docket No. 17-0294 (issued May 11, 2018).
4

Supra note 1.

5

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel A. Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
6

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

4

disabled for work, and the duration of that disability, are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.7
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.8 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.9 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish total disability
for the periods May 17, 2014 to March 29, 2015; May 16 to September 18, 2015; and June 23,
2016 and continuing.
In support of her claims for wage-loss compensation for the period May 17, 2014 to
March 29, 2015, and from May 16 to September 18, 2015, appellant submitted reports from a
nurse practitioner, Ms. Cooper, as well as Drs. Warner and Krone. For period the June 23, 2016
and continuing, she submitted reports from Drs. Chmell and Winkelmann.
Appellant was initially treated during the time periods in question by Ms. Cooper. The
Board has held that treatment notes signed by nurse practitioners have no probative value as these
providers are not considered physicians as defined under FECA.11 Therefore, the treatment notes
of record from Ms. Cooper are of no probative medical value in establishing appellant’s claim.12
The reports from Dr. Warner and reports from Dr. Krone do not directly address
appellant’s disability claim for the periods in question. Dr. Warner provided examination findings
and diagnoses including low back pain, lumbosacral, strain, right hip and knee sprains, and lumbar
radiculopathy while Dr. Krone provided examination findings. Both doctors reported that
appellant had been involved in a work-related motor vehicle accident on February 13, 2014.
However, none of their reports addressed specific dates of disability or provided medical rationale
explaining why appellant was totally disabled from work. An award of compensation may not be
7

See Edward H. Horton, 41 ECAB 301 (1989).

8
S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796 (2003);
20 C.F.R. § 10.5(f).
9

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

Merle J. Marceau, 53 ECAB 197 (2001).

11
See David P. Sawchuk, 57 ECAB 316, 320n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law); A.L., Docket No. 16-1707 (issued
August 17, 2017) (nurse practitioners are not considered physicians as defined under FECA).
12

See N.W., Docket No. 17-1415 (issued November 7, 2017).

5

based on surmise, conjecture, speculation, or on the employee’s own belief of disability from
work.13 For this reason, the reports of Drs. Warner and Krone are insufficient to support
appellant’s claim for wage-loss compensation for the period May 17, 2014 to March 29, 2015 and
May 16 to September 18, 2015.
In support of her claims for wage-loss compensation for the period June 23, 2016 and
continuing, appellant submitted June 8, 2016 reports from Drs. Summers and Winkleman. These
reports from Dr. Summers and Dr. Winklemann do not directly address appellant’s disability claim
for the period in question. Dr. Summers diagnosed lumbar spondylolysis, resolved lumbar
radiculopathy, and hip pain and provided examination findings. Dr. Winklemann noted
appellant’s complaints of persistent left greater trochanteric bursa distribution pain and lower back
pain. Neither physician noted any specific dates of disability. Thus, these reports from
Drs. Summers and Winklemann are insufficient to support appellant’s claim for wage-loss
compensation for June 23, 2016 and continuing.14
Dr. Chmell, in a December 28, 2016 report, diagnosed lumbar sprain, right torn medial
meniscus, left hip traumatic arthritis, L4-5 and L5-S1 disc herniations with radiculopathy, and
coccydynia. However, his opinion was based on diagnoses not accepted by OWCP as part of this
claim. Dr. Chmell attributed the diagnosed conditions to the accepted February 13, 2014
employment injury, but no supporting rationale was provided as to how or why the additional
diagnoses were related to the accepted employment injury. A medical opinion should reflect a
correct history and offer a medically sound explanation by the physician of how the specific
employment incident physiologically caused or aggravated the diagnosed conditions.15 The Board
therefore finds that Dr. Chmell’s opinion is of limited probative value on the issue of whether
appellant’s disability on and after June 23, 2016 is causally related to her February 13, 2014 work
injury.16
It is appellant’s burden of proof to establish that she was disabled from work during the
claimed periods due to her accepted conditions. The record does not contain rationalized medical
opinion evidence, based on a complete factual and medical background, supporting causal
relationship between the accepted February 13, 2014 conditions and disability for the periods
May 17, 2014 to March 29, 2015; May 16 to September 18, 2015; and June 23, 2016 and
continuing.17 The Board therefore finds that the evidence of record is insufficient to meet
appellant’s burden of proof.

13

See S.H., Docket No. 17-1447 (issued January 11, 2018).

14

Id.

15

See J.M., Docket No. 17-1002 (issued August 22, 2017).

16

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

17

C.S., Docket No. 08-2218 (issued August 7, 2009); see also R.M., Docket No. 16-0807 (issued August 26, 2016).

6

As appellant failed to submit such rationalized evidence, she has failed to establish her
claim for wage-loss compensation for the periods May 17, 2014 to March 29, 2015, from May 16
to September 18, 2015, and from June 23, 2016 and continuing.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
for the periods May 17, 2014 to March 29, 2015; May 16 to September 18, 2015; and June 23,
2016 and continuing causally related to her February 13, 2014 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 21, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

